[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-14585         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 7, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                           D.C. Docket No. 8:10-cv-02602-VMC-TBM

THE OHIO CASUALTY INSURANCE COMPANY,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff -
llllllllllllllllllllllllllllllllllllllll                        Counter Defendant -
llllllllllllllllllllllllllllllllllllllll                        Appellee,

                                             versus

GARDEN OF EAT'N OF TAMPA, INC.,

llllllllllllllllllllllllllllllllllllllll                        Defendant,

SHERRI GAFFORD,

llllllllllllllllllllllllllllllllllllllll                        Defendant -
llllllllllllllllllllllllllllllllllllllll                        Counter Claimant -
llllllllllllllllllllllllllllllllllllllll                        Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 7, 2012)
Before TJOFLAT, EDMONDSON, and FAY, Circuit Judges.

PER CURIAM:

      The judgment entered in favor of The Ohio Casualty Insurance Company is

affirmed for the reasons set forth in the ORDER of the district court dated

September 2, 2011.

     AFFIRMED.




                                          2